DETAILED ACTION
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the claims dated 06/14/2019.
Allowable Subject Matter 
Claims 1-17 are allowed.
The present invention is directed to a thermal sensor package for earbuds. All cited prior art, show similar structured earbuds, comprising: a package substrate as claimed. But the prior art fail to teach a thermopile sensor chip mounted on the package substrate and electrically connected with the package substrate, wherein the thermopile sensor chip comprises: a first thermopile sensor element for receiving external infrared thermal radiation to generate a first sensing signal; a second thermopile sensor element for receiving internal infrared thermal radiation to generate a second sensing signal; a silicon based temperature sensor for sensing ambient temperature to generate an ambient temperature signal; and a signal processor electrically connected with the first thermopile sensor element, the second thermopile sensor element and the silicon based temperature sensor for processing the first sensing signal, the second sensing signal and the ambient temperature signal to output a sensing temperature of the thermopile sensor chip; a cap arranged on the package substrate to define an accommodation space with the package substrate to accommodate the thermopile sensor chip and including a first window, a shielding portion and a block wall, wherein the first window is arranged corresponding to the first thermopile sensor element, the shielding portion is arranged corresponding to the second thermopile sensor element so that the second thermopile sensor element receives the internal infrared thermal radiation from the shielding portion, and the block wall is arranged between the first thermopile sensor element and the second thermopile sensor element; and a silicon based infrared lens arranged at the first window of the cap to limit a field of view of the first thermopile sensor element as claimed. Those distinct features have been included to the sole independent claims and render the application to be allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment on the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any response to this final action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday through Friday from 10:00 am to 7:00 pm. If it is necessary, the examiner's supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.


/SUHAN NI/Primary Examiner, Art Unit 2651